      Case 1:19-cv-10475-LGS-DCF Document 123 Filed 03/23/21 Page 1 of 1




                                                                           Sigrid S. McCawley
                                                                   Telephone: (954) 377-4223
                                                                 Email: smccawley@bsfllp.com

                                                    March 23, 2021
VIA ECF
The Honorable Lorna G. Schofield
District Court Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    Annie Farmer v. Darren K. Indyke, Richard D. Kahn, & Ghislaine Maxwell
              19-10475-LGS-DCF

Dear Judge Schofield:
       Plaintiff Annie Farmer writes in response to the Defendant’s Notice of Taxation of Costs.
ECF No. 122. Although Plaintiff does not agree that the Defendant is the prevailing party, she
does not object to paying the $102.19 of costs in order to avoid further burdening the Court.
Motion practice on this issue would far exceed the above cost and would be a waste of the Court’s
resources.

                                                    Respectfully submitted,


                                                    /s/ Sigrid S. McCawley

                                                    Sigrid S. McCawley

cc: Counsel of Record (via ECF)
